This is an original action to review an award of the State Industrial Commission made on December 28, 1931, awarding claimant, W.F. Barrett, the sum of $900 for permanent disfigurement by reason of 30 per cent. loss of hearing.
Upon application of the petitioner, this *Page 107 
cause was submitted on briefs heretofore filed in causes No. 23286, Indian Territory Illuminating Oil Co. v. Barrett,159 Okla. 302, 15 P.2d 831, decided by this court October 25, 1932, and No. 23112, Indian Territory Illuminating Oil Co. v. Stone, 158 Okla. 262, 13 P.2d 579. The respondents have filed brief in this cause, and in support thereof cite the cases of Indian Territory Illuminating Oil Co. v. Severe, No. 23044, opinion filed April 19, 1932, 156 Okla. 246, 10 p. (22d 681. Indian Territory Illuminating Oil Co. v. Welch,156 Okla. 243, 10 P.2d 678; Indian Territory Illuminating Oil Co. v. Sharver, 157 Okla. 117, 11 P.2d 187.
The facts and issues of law in this case are similar to the facts and issues of law involved in the above reported cases cited by respondent, and similar to the facts and issues of law involved in Nos. 23286 and 23112, in which petitioners' briefs have been substituted as briefs in this case.
Each of the above numbered causes has heretofore been decided adversely to the contention of the petitioner and opinions rendered affirming the award of the Industrial Commission.
Under the authority of Indian Territory Illuminating Oil Co. v. Sharver, No. 23042, 157 Okla. 117, 11 P.2d 187; Indian Territory Illuminating Oil Co. v. Stone, No. 23112, 58 Olka. 262, 13 P.2d 579, the contentions of the petitioner in this case are without support. The holdings of this court in said causes are applicable to the facts and issues of law presented in this case, and are hereby adopted. Award affirmed.
Note. — See under (1) R. C. L. Perm. Supp. pp. 6214, 6215. (2) annotation in L. R. A. 1916A, 86; L. R. A. 1918E, 562. 78 A. L. R. 1332; 28 Rawle C. L. 825, 826; R. C. L. Perm. Supp. p. 6250; R. C. L. Pocket Part, title "Workmen's Compensation," § 113.